Citation Nr: 0707529	
Decision Date: 03/13/07    Archive Date: 03/20/07

DOCKET NO.  06-22 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for headaches, to 
include as secondary to service-connected PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant 



ATTORNEY FOR THE BOARD

Kevin L. Bickel, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1944 to May 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which, in pertinent part, granted 
service connection for post-traumatic stress disorder with a 
disability evaluation of 10 percent effective April 8, 2005, 
and denied service connection for headaches.  The RO also 
increased the veteran's disability rating for PTSD from 10 
percent to 30 percent in its August 2006 decision effective 
April 8, 2005, the date the veteran submitted his claim for 
service connection for PTSD.  See AB v. Brown, 6 Vet. App. 35 
(1993) (After the veteran has perfected his appeal, a 
subsequent rating decision awarding a higher rating, but less 
than the maximum available benefit, does not abrogate the 
pending appeal).
  
The Board notes that in the August 2006 rating decision, the 
RO granted service connection for bilateral hearing loss and 
assigned a 10 percent disability rating.  The veteran did not 
disagree with the disability rating assigned, so this issue 
is no longer before the Board.  See Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997) [where an appealed claim for 
service connection is granted during the pendency of the 
appeal, a second Notice of Disagreement must thereafter be 
timely filed to initiate appellate review of the claim 
concerning the compensation level assigned for the 
disability].

In January 2007, the veteran testified at a travel Board 
hearing held before the undersigned.  A transcript of the 
proceeding has been associated with the veteran's claims 
folder.  In February 2007, a motion was granted to advance 
this case on the docket.

The veteran brought a claim for entitlement to service 
connection for the residuals of appendectomy at the same time 
as the claims on appeal.  The veteran perfected his appeal to 
this claim in his VA Form 9, Appeal To Board Of Veterans' 
Appeal, in June 2006.  At the veteran's hearing before the 
undersigned, he stated that he wished to withdraw the appeal 
on that claim.  The issue is no longer before the Board.

With his original claim, the veteran submitted a VA Form 21-
4142 on which he wrote that he had PTSD-related headaches 
"and high blood pressure."  As discussed in more detail 
below, a claim for secondary service connection for headaches 
is raised by the record.  This statement also, however, 
reasonably raises a claim for secondary service connection 
for hypertension.  The RO never considered this issue and it 
is REFERRED for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Further development is necessary to ensure an informed 
decision on the veteran's claims.  

First, with respect to the headache claim, the veteran 
testified that he feels these are related to his anxiety, and 
he also submitted a VA Form 21-4142 with his original claim 
on which he wrote that he had PTSD-related headaches. VA's 
duty to assist a claimant with the development of evidence 
extends to all applicable theories of a claim, whether 
asserted by the claimant or not. Schroeder v. West, 212 F.3d 
1265, 1271 (Fed. Cir. 2000); see also Robinette v. Brown, 8 
Vet. App. 69, 76 (1995) (claim documents must be read in a 
liberal manner so as to identify and carry out the required 
adjudication of all claims that are reasonably raised by the 
evidence of record whether or not formally claimed in a VA 
application). Because the evidence in this case reasonably 
raises a claim for secondary service connection, the issue on 
appeal has been recharacterized as shown above.  Since the RO 
never considered this aspect of the claim and never provided 
appropriate notification of the evidence needed to 
substantiate the claim, remand is required.

In the veteran's claim for benefits, the veteran had checked 
the statement indicating that he had at some point filed a 
claim for disability benefits with the Social Security 
Administration.  Such records may confirm that the veteran 
was experiencing headaches since his discharge from military 
service.  VA is required to obtain evidence from the Social 
Security Administration, including any decisions by an 
administrative law judge, and give the evidence appropriate 
consideration and weight.  See Hayes v. Brown, 9 Vet. App. 
67, 74 (1996).  

In addition, in April 2005 the veteran filled out an 
authorization and consent form to allow the RO to request his 
medical records from his primary care physician Dr. Ira Stein 
pertaining his treatment for severe anxiety and PTSD from 
1996 to 2005.  No attempt was made to retrieve these records.  
With respect to VA's duty to assist the veteran in obtaining 
potentially relevant evidence, it is clear further 
development is needed.  

 Further, any recent VA treatment records that are not of 
record should be obtained.  The VA should obtain all relevant 
VA and private treatment records which could potentially be 
helpful in resolving the veteran's claim.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81-82 (1990).

Since it is necessary to remand this case to obtain the 
veteran's private medical records and SSA records, the RO 
should take this opportunity to provide proper VCAA notice in 
regards to the veteran's claim for entitlement to an initial 
disability rating in excess of 30 percent for post-traumatic 
stress disorder (PTSD) in accordance with Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).


Accordingly, this case is REMANDED to the RO for the 
following:

1.  Provide to the veteran all 
notification action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106- 475, 114 Stat. 2096 
(2000), with respect to his claim for 
entitlement to an initial disability 
rating in excess of 30 percent for post-
traumatic stress disorder (PTSD) and 
entitlement to secondary service 
connection for headaches.  Any notice 
given, or action taken thereafter, must 
comply with current, controlling legal 
guidance.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).   

2.  Request the veteran's medical and 
adjudication records from the Social 
Security Administration.  All efforts to 
obtain these records should be fully 
documented, and the Social Security 
Administration should provide a negative 
response if records are not available.

3.  Ask the veteran to sign a release 
authorizing VA to request his private 
treatment records from Dr. Ira Stein.  If 
the request for records is not 
successful, notify the veteran of that 
fact and provide him an opportunity to 
obtain the records and submit them.   

4.  The RO should obtain the veteran's 
medical records from the VA Health Clinic 
in Ventnor, New Jersey, for treatment 
from January 2007 to the present. All 
efforts to obtain VA records should be 
fully documented, and the VA facility 
must provide a negative response if the 
records are not available.   

5.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claims should be 
readjudicated.  If the claims remain 
denied, a supplemental statement of the 
case should be provided to the veteran 
and his representative.  After the 
veteran has had an adequate opportunity 
to respond, the appeal should be returned 
to the Board for appellate review.
     
The purpose of this remand is to assist the veteran with the 
development of his claim.  The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369  
(1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

These claims must be afforded expeditious treatment.  

_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


